 In the Matter of BARD PARKER COMPANY, INC.andUNITED PAPER,NOVELTY AND Toy WORKERSINTERNATIONAL UNION, C. I. O.Case No. O-R-4355.Decided November 1, 1943111r.J. S. Whiteside, Jr.,of New Haven, Conn., andMr. J. H. White,of Danbury, Conn., for the Company.Mr. J. G.Maurillo,of New York City, andMr. CarlRemano,of NewHaven,Conn., for the Union.Mr. Jack Mantel,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Paper, Novelty and ToyWorkers International Union, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Bard Parker Company, Inc., Danbury, Connecticut,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Jack Davis,Trial Examiner.Said hearing was held at Danbury, Connecticut, onOctober 13, 1943.The Company and the Union appeared and partic-ipated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYBard Parker Company, Inc., a New York corporation,is engaged inthe manufacture, sale, and distribution of knives, scalpels, and anti-aircraft parts at its plant at Danbury, Connecticut.During the year.1942, rawmaterials, consisting of steel and kindred products,in excess53 N. L.R. B., No. 59.331 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDof $10,000 in value, were used to manufacture the Corr pany's product.All of these raw materials were shipped to the Company's plant frompoints outside the State of Connecticut.For the same period, theCompany manufactured, sold, and distributed its finished products in'excess of $1,500,000 in value.Approximately 90 perc3nt of these fin-ished products was shipped to points outside the State of Connecticut.The Company admits that it is engaged in commerce «ithin the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Paper, Novelty and Toy Workers International Union,affiliatedwith the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees, until the Unionhas been certified by the Board in an appropriate unit.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Company and the Union substantially agreed that all produc-tion and maintenance employees, exclusive of superintendent, foremen,assistant foremen,'foreladies, clerical employees (both shop and office),nurses, guards, and inspectors, constitute an appropriate unit.The parties are in dispute, however, as to the inclusion of fourwatchmen.The Company contends that the watchmen should be ex-cluded from the appropriate unit on the ground that they are notmaintenance employees.The Union requests that they be includedon the ground that the watchmen are eligible to membership in theUnion, that their problems are the same as those of other productionand maintenance employees in the plant, and that watchmen havebeen included in collective bargaining contracts which the Union hasThe Regional Director reported that the Union submitted 151 authorization cards, 87,ofwhich bore apparently genuine signatuies, 11 of which bore printed names ; that thenames of 98 persons appearing on the cards were listed on'the Company'spay roll ofOctober 3, 1943, which contained the names of 293 employees in the appropriate unit; that90 of the cards were dated from May 1943 to September1943 ; 8 of the cards were undated. BARD, PARKER COMPANY, INC.333entered into with other companies.Watchmen are paid on an hourlybasis, as are the production and maintenance employees.They are notarmed or uniformed, and neither militarized nor deputized as auxiliarypolice.We are of the opinion, under all the circumstances of thiscase, that the watchmen have interests in common with the productionand maintenance employees and shall therefore include them in thesame unit.We find that all production and maintenance employees, includingwatchmen, but excluding the superintendent, foremen, assistant fore-men, foreladies, clerical employees (both shop and office), nurses,guards, and inspectors and any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.FromSeptember1.5, 1943, the date of the filing of the Union's peti-tion, to the date of the hearing, the Company temporarilylaid off 29production and maintenance employees, who have been placed on apreferential reinstatement list.The Company contended that theseemployees should be eligible to vote only in the event that they havenot obtained other employment. The Union is not in accord with theCompany's position in this regard.We see no,reason to depart fromour usual practice, and accordingly, we find that the employees tem-porarilylaid offshall be eligible to vote.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Bard ParkerCompany, Inc., Danbury, Connecticut, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-559015-44-vol. 53-23 334DECISIONSOF NATIONAL LABORRELATIONS BOARDvision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees'in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction,including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off,and including employees in, the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior, tothe date of the election,to determine whether or not they desire to berepresented by United Paper, Novelty and Toy Workers InternationalUnion, affiliated with the Congress of Industrial Organizations, forthe purposes of collective bargaining.